Citation Nr: 1550069	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  12-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for a lumbosacral strain prior to March 28, 2013, currently rated as 20 percent disabling prior to April 4, 2011 and as 10 percent disabling thereafter.  

2.  Entitlement to a separate disability rating for left lower extremity neuritis prior to January 14, 2013. 

3.  Entitlement to an effective date earlier than January 15, 2013 for the award of an increased 20 percent rating for a left shoulder strain. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1999 to March 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, July 2013, and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  She also testified before a hearing officer at the RO in February 2013.  Transcripts of both hearings are associated with the claims file. 

The Board notes that there has been some confusion as to the issues on appeal.  The Veteran's claims pertaining to the service-connected lumbar and left shoulder strains were styled as claims for increased ratings and earlier effective dates in the July 2014 statements of the case (SOCs).  Based on the testimony of the Veteran and her representative at the September 2015 hearing and review of the record, the Board finds that the issues are more properly characterized as shown on the first page of this decision.  




FINDINGS OF FACT

1.  The Veteran's lumbar strain manifests orthopedic impairment with forward flexion that most nearly approximates 60 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician prior to March 28, 2013.  

2.  The Veteran's lumbar strain manifests neurological impairment of the left lower extremity that most nearly approximates moderate incomplete paralysis of the sciatic nerve throughout the claims period. 

3.  The Veteran's left shoulder strain was assigned a 20 percent disability rating effective January 15, 2013; it is not factually ascertainable that the increase in disability occurred in the year prior to that date.  

4.  An acquired psychiatric disorder, diagnosed as PTSD with a depressive disorder is due to an in-service stressor for which there is corroborative evidence.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but not higher, for a lumbosacral strain prior to March 28, 2013 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a separate 20 percent rating, but not higher, for neuritis of the left lower extremity are met throughout the initial claims period from August 27, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8526.

3.  The criteria for an effective date earlier than January 15, 2013 for the grant of a 20 percent rating for a left shoulder strain are not met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

4.  An acquired psychiatric disorder, diagnosed as PTSD with a depressive disorder was incurred due to active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Service connection for a lumbar strain was granted in an April 2011 rating decision effective August 27, 2010.  An initial staged rating was assigned with a 20 percent evaluation effective prior to April 4, 2011 and a 10 percent rating assigned thereafter.  The Veteran filed a notice of disagreement (NOD) with the assignment of a 10 percent rating from April 4, 2011.  In a July 2013 rating decision, a 20 percent rating was again assigned, effective March 28, 2013.  During the September 2015 hearing, the Veteran testified that she was satisfied with the award of a 20 percent evaluation for her low back condition, but continued to disagree with the staged 10 percent rating during the period from April 4, 2011 to March 28, 2013.  The Board will therefore only address the appropriate initial rating prior to March 28, 2013. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back disorder is rated under Diagnostic Code 5237 for evaluating a lumbosacral strain and the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  The Veteran was also diagnosed with intervertebral syndrome by a March 2013 VA examiner and the Board finds that the criteria pertaining to this condition are applicable.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

The Board finds that a 20 percent evaluation is warranted for orthopedic impairment associated with the service-connected lumbar strain throughout the applicable claims period (i.e. the period before March 28, 2013).  With respect to range of motion of the lumbar spine, the Veteran's most limited motion was demonstrated at the October 2010 VA examination.  At that time, forward flexion measured to 60 degrees with a combined range of motion to 206 degrees with pain at the endpoint of testing.  This finding is consistent with a 20 percent evaluation under the general rating formula.  Range of motion of the thoracolumbar spine was slightly improved at the April 2011 VA examination, when flexion was to 80 degrees with a combined range of motion to 232 degrees, and this finding formed the basis for the RO's assignment of a staged 10 percent evaluation from April 4, 2011 to March 28, 2013.  However, the record also contains the report of a December 2013 private orthopedist who opined that the October 2010 VA examination was a more accurate reflection of the Veteran's impairment and usual functional motion.  The Board will resolve any doubt in favor of the Veteran and find that with consideration of all relevant functional factors, forward flexion of her spine most nearly approximates 60 degrees throughout the relevant claims period and a 20 percent evaluation under the general ratings formula.

A rating in excess of 20 percent is not warranted as there is no evidence of ankylosis or forward flexion that most nearly approximates 30 degrees.  As noted above, the Veteran's most limited spinal motion is properly contemplated by a 20 percent evaluation.  The Board has considered whether an increased rating is appropriate based on functional factors, but notes that these factors were considered by the Board in its determination to award an increased 20 percent rating.  Additionally, while the Veteran experienced some pain during range of motion testing, it was characterized as moderate by the April 2011 VA examiner and there was no additional loss of motion with repetitive testing on any physical examination.  The service-connected back condition has clearly resulted in some functional impairment, but the evidence does not establish impairment that is consistent with an additional decrease in range of motion such that the disability most nearly approximates the criteria associated with a 40 percent evaluation.  Therefore, even with consideration of functional factors, the Board finds that the Veteran's low back disability most nearly approximates the criteria associated with a 20 percent rating, but not higher.  

Turning to whether an increased rating is warranted under the criteria pertaining to intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243, provides for a 40 percent evaluation with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  The Veteran has not reported, and the evidence does not establish, that she has ever been prescribed bedrest by a physician.  She has occasionally complained of a backache while receiving treatment at Tinker Air Force Base, but the Board notes that these complaints were in reference to the upper back and neck and not the service-connected lumbar spine.  Therefore, a rating in excess of 20 percent is not possible for intervertebral disc syndrome.

In sum, the Veteran's orthopedic impairment of the lumbar spine is appropriately rated as 20 percent disabling throughout the period prior to March 28, 2013.  The Board will now turn to the Veteran's contentions regarding the assignment of a separate rating for the neurological impairment associated with the service-connected lumbar spine condition.  Service connection and a separate 10 percent evaluation were granted for left lower extremity neuritis in the July 2013 rating decision effective January 14, 2013.  The Veteran contends that a separate rating is warranted for neurological impairment of the left leg throughout the claims period.  

The general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  The Veteran's left lower extremity neuritis is currently rated under Diagnostic Code 8620 for neuritis of the sciatic nerve from January 14, 2013.  Neuritis is rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  Thus, the Veteran's neuritis is rated with consideration of Diagnostic Code 8520 pertaining to incomplete paralysis of the sciatic nerve, providing a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately-severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran has complained of back pain radiating into the left leg throughout the claims period.  Upon VA examination in October 2010, she reported experiencing paresthesia and constant moderate back pain traveling into the left lower extremity.  While specific neurological examination of the left leg was normal, the examiner observed evidence of radiating pain to the bilateral buttocks during range of motion testing.  The December 2012 private orthopedist also noted the Veteran's complaints of leg pain and diagnosed radiculopathy characterized as mild.  However, four months later, upon VA examination in March 2013, the Veteran manifested moderate numbness and paresthesias of the left lower extremity along with an objective loss of sensation in the leg.  The examiner diagnosed left leg neuritis and identified moderate impairment to the sciatic nerve.  The Board will therefore resolve any doubt in favor of the Veteran and find that a separate 20 percent rating is warranted throughout the claims period for moderate incomplete paralysis of the left sciatic nerve associated with neuritis.  A rating in excess of 20 percent is clearly not appropriate as there is no lay or medical evidence indicating a severity of the condition greater than moderate. 

The Veteran's service-connected low back disability therefore warrants a 20 percent evaluation for orthopedic impairment prior to March 28, 2013.  A separate 20 percent rating is also warranted throughout the claims period (from the original date of service connection for a lumbar strain) for neurological impairment of the left lower extremity.  The Board has also considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the assignment of any other increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Earlier Effective Date Claim

Entitlement to service connection for a left shoulder strain was awarded in a February 2011 rating decision.  An initial 10 percent evaluation was assigned effective August 27, 2010.  In the July 2013 rating decision on appeal, an increased 20 percent evaluation was assigned for the left shoulder strain effective January 15, 2013.  The Veteran contends that an earlier effective date is warranted for the award of an increased 20 percent rating.  

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  

As noted above, the effective date for an award of an increased rating is based on the date of receipt of the claim and when the increase in disability occurred.  The record establishes that the Veteran's claim for an increased rating was received on January 13, 2013. 

On that date, VA received a statement from the Veteran attempting to initiate an appeal with respect to the February 2011 rating decision's assignment of an initial 10 percent evaluation for the left shoulder strain.  A NOD must be filed within one year from the date that VA mails notice of the determination being appealed.  38 C.F.R. § 20.302(a).  The Veteran received notice of the initial 10 percent rating assignment for his left shoulder strain in February 2011 and he did not disagree within a year from that date.  The February 2011 rating decision therefore became final and the January 2013 correspondence is not a valid NOD.  38 U.S.C.A. § 7105(b).  Instead, the Veteran's January 2013 statement is a claim for an increased rating for the left shoulder sprain and the Board observes there is no earlier correspondence that could form the basis for a formal or informal claim for an increased rating.  See 38 C.F.R. §§ 3.151, 3.155.  Therefore, the claim for an increased rating that formed the basis for the current appeal arose from the claim received in January 2013.  

As the Veteran's claim for an increased rating was received in January 2013, an earlier effective is only possible if it is factually ascertainable that the left shoulder disability increased in severity to the level contemplated by a 20 percent evaluation within one year prior to the date of claim, i.e., one year prior to January 2013.  38 C.F.R. § 3.400(o).  

The July 2013 rating decision assigned an increased 20 percent evaluation for the Veteran's left shoulder strain under Diagnostic Code 5201, pertaining to limitation of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  This diagnostic code provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

After review of the evidence, the Board finds that the Veteran's disability did not worsen to the level contemplated by a 20 percent rating under Diagnostic Code 5201 in the year prior to January 13, 2013.  In fact, there is no medical or lay evidence describing the severity of the Veteran's left shoulder disability during this period.  The Veteran was examined by VA in October 2010 in connection with her original claim for service connection; at that time, she was clearly able to move her left shoulder higher than shoulder level as flexion was to 160 degrees and abduction was to 180 degrees.  The Veteran did not submit any statements describing her disability in association with the claim for an increased rating in January 2013, and it was not until the VA contract examination in March 2013 that range of motion was measured as limited to the shoulder level.  The Board also observes that there is no lay or medical evidence indicating that the Veteran's disability increased in severity to most nearly approximate a 20 percent evaluation under the other criteria for rating the shoulder.  There are no findings or complaints of ankylosis, impairment of the humerus, to include frequent dislocation, or impairment of the clavicle or scapula, to include loose motion, in the year prior to January 13, 2013.

Accordingly, it is not factually ascertainable that the Veteran's service-connected left shoulder sprain increased to the severity contemplated by a 20 percent rating until March 28, 2013, the date a VA contract examiner found that range of motion of the left arm was limited to the shoulder level.  The regulations pertaining to effective dates provide that if the service-connected disability increased in severity after the date of claim, the effective date is the date of increase.  38 C.F.R. § 3.400(o).  Thus, the appropriate effective date for the award of a 20 percent rating for the service-connected left shoulder strain is March 28, 2013 after the currently assigned effective date of January 15, 2013.  Since the Veteran is already in receipt of the earliest possible effective date and the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection Claim

The Veteran contends that service connection is warranted for PTSD as it was incurred due to sexual harassment during active duty service.  The Veteran reports that she was sexually harassed by members of her unit throughout her military service and while she was pregnant, the paternity of her child was frequently questioned.  She contends that the harassment was of such severity that it broke apart her marriage and caused a chronic psychiatric disorder. 

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The specific diagnosis of PTSD has additional requirements for an award of service connection.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The medical evidence of record establishes that the Veteran has been diagnosed with PTSD and a depressive disorder by VA and private health care professionals.  Although the December 2013 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, the condition was diagnosed by private psychiatric examiners in December 2012 (based on several psychiatric tests) and February 2014.  The weight of the evidence therefore establishes that the Veteran has PTSD and a depressive disorder. 

The medical evidence also establishes a link between the Veteran's symptoms and her reported in-service stressor.  The December 2013 VA examiner and the December 2012 and February 2014 private examiners all agreed that the Veteran's diagnosed psychiatric disorders were related to her in-service sexual harassment.  
Therefore, the issue in this case is whether the evidence supports a finding that the Veteran's claimed in-service stressor occurred.

The evidence does not establish, and the Veteran has not alleged, that she participated in combat with the enemy during military service.  Her contentions in this case center on her reports of prolonged sexual harassment during active duty service.  As the claimed stressor is not related to combat, the Veteran's lay testimony alone is not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Veteran's service treatment and personnel records do not verify her reports of sexual harassment.  There are no documented instances of complaints or treatment for a psychiatric disorder and her personnel records do not document any accounts of harassment or other indications of a psychiatric problem such as behavioral changes.  However, the record contains a statement from another soldier who served with the Veteran and witnessed an episode of harassment.  In an October 2012 letter to VA, the soldier states that she witnessed sexual harassment of the Veteran and reported the incident to a supervisor, but never learned whether any action was taken in response to her report.  The soldier also noted that the Veteran was clearly upset and distressed by the harassment.  This October 2012 lay statement substantiates the Veteran's noncombat in-service stressor.

The Board also finds that the history reported by the Veteran is credible.  Although she did not report experiencing depression to a health care professional until September 2004, she testified at the September 2015 hearing that she did not seek psychiatric treatment prior to that time due to repercussions in her service and employment as an armed security guard.  In support of her claim, the Veteran also submitted a copy of a December 2000 paternity test, corroborating her testimony that her husband had begun to suspect the paternity of their child based on the harassment and rumors spread by other soldiers.  

As all the elements for service connection are met, the claim for entitlement to service connection for PTSD is granted. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist with respect to the claim for entitlement to service connection for an acquired psychiatric disorder.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

The Veteran has initiated an appeal regarding the initial ratings and effective date assigned to her low back strain, left lower extremity neuritis, and left shoulder strain.  The underlying claims for service connection decided in the April 2011 and July 2013 rating decisions are substantiated and the filing of a NOD does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating and effective date assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a SOC if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The March 2012 and July 2014 SOCs set forth the relevant regulations used to determine the proper ratings and effective dates for the Veteran's service-connected back, left leg, and left shoulder disabilities.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve higher ratings and an earlier effective date for the disabilities on appeal.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to her claims for increased ratings, most recently in March 2013.  The Veteran has not alleged and the evidence does not show that the disabilities have worsened since that time and remanding for additional examinations is therefore not required by the duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial 20 percent rating, but not higher, for a lumbosacral strain prior to March 28, 2013 is granted.  

Entitlement to a separate 20 percent rating, but not higher, for neuritis of the left lower extremity from August 27, 2010 is granted.

Entitlement to an effective date earlier January 15, 2013 for the grant of a 20 percent rating for a left shoulder strain is denied.

Entitlement to service connection for PTSD with a depressive disorder is granted.    




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


